Citation Nr: 0303213	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from March 2000 rating decision by the No. Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO).  

It is unclear from the record whether the veteran is claiming 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It is requested that the RO 
contact the veteran in order to clarify this matter and 
thereafter take any appropriate action. 


FINDING OF FACT

The veteran's PTSD is manifested by depression, suicidal 
ideation, marked social impairment, limited insight, 
intrusive thoughts, and a startle reaction.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a.

Pursuant to the VCAA, the VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and to 
complete his claim.  In this regard, the discussions in the 
statement of the case and supplemental statement of the case, 
as well as an April 2001 letter from the RO the veteran 
informed him of the requirements necessary to substantiate 
his claim.  Also, the April 2001 letter told him that the VA 
would attempt obtain medical evidence identified by him if he 
so desired.  As such, the VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
pertinent post-service medical reports identified by the 
veteran.  As the veteran has not cited any records of 
relevant post-service treatment in addition to those that 
have already been obtained and associated with the claims 
folder, and as he has been accorded recent VA examinations 
pertaining to his service-connected disability, VA has no 
duty to assist him further in procuring evidence necessary to 
support his claim.  Consequently, the Board finds that the 
requirements of the VCAA and its implementing regulations 
have been met by the VA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As the appeal concerning the increased rating for the PTSD is 
from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999)

The RO has assigned a 50 percent rating for the PTSD in 
accordance with the criteria set fort in the VA's Schedule 
for Rating Disabilities per 38 C.F.R. Part 4, Diagnostic Code 
9411.  Diagnostic Code 9411 provides that a 50 percent rating 
is to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (1999); VAOPGCPREC 10-95.  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

In March 2002 the RO granted service connection for PTSD 
based on a determination that the veteran served in combat 
and September 1998 VA examinations that diagnosed PTSD and 
linked it to stressors during the veteran's Vietnam service.  
Both VA examinations noted Global Assessment of Functioning 
(GAF) scores of 55.  It was also noted that the veteran had 
stopped working 10 years earlier because of a back disability 
and was unable to return to work because of back pain.  The 
veteran also described problems getting along with other 
people.  

On a July 2000 examination for PTSD a VA psychologist noted 
that the veteran had married and divorced twice and spent 
most of his time at home watching television.  He said he 
occasionally visited his sister.  Mental status examination 
noted that his predominant mood was one of depression, and 
his affect was appropriate to content.  His thought processes 
and associations were logical and tight.  There was no gross 
impairment of memory and he was oriented in all spheres.  
Insight and judgment were adequate.  The diagnosis was PTSD 
and the GAF score was 50.

On a December 2000 assessment by a private licensed 
professional counselor (LPC), it was noted that his affect 
was blunted.  He was oriented, and motor activity and 
judgment were normal.  He expressed no delusion or 
disorganized thinking, but reported war-time flashbacks.  The 
diagnosis was PTSD, chronic and severe.  The counselor 
reported a GAF of 35.  

The veteran testified at a videoconference hearing before the 
undersigned member of the Board at the RO in December 2000.  
The veteran reported that he couldn't work because he would 
get irritated with coworkers and couldn't stand loud noises.  
He said he could only stay around family gatherings for a 
half-hour or so because he would get irritated with family 
members.  He expanded on PTSD symptoms.  

On an October 2002 VA psychiatric examination, the examiner 
stated he had reviewed the veteran's claims file prior to 
examination.  The veteran reported he was attending a PTSD 
program and was not taking any psychotropic medications.  The 
veteran began the examination by stating that he had not seen 
his therapist for more than a year and a half.  When asked 
about problems he was having, he said, "just about 
everything I see and hear reminds me of Vietnam."  He said 
that it included helicopters, airplanes, and loud noises.  He 
said he thought he had nightmares at least once a week.  As 
the veteran recounted a combat dream, he became tearful and 
was tearful other times during the examination.  He reported 
numerous intrusive thoughts about the war that involved motor 
rounds and rockets.  He said he was easily startled by 
sounds.  He said he avoided crowds unless he absolutely had 
to be in one.  He said he went restaurants occasionally with 
his brother or sister, but sat with his back to the wall.  He 
avoided watching movies.  He said that seeing Vietnamese 
would trigger thoughts about Vietnam.  He said he lived 
alone.  He had been married and divorced two times.  He said 
he had not worked since the late 1980's when he was doing 
carpentry, and not able to work because of his back.  He 
reported that he spent the vast majority of his time alone 
watching TV and listening to music.  He played video games 
and visited with his sisters.  

On mental status portion of the October 2002 VA psychiatric 
examination noted that the veteran was tearful at times.  The 
predominant mood was one of some depression and his affect 
was appropriate to content.  His thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor was any confusion.  No gross 
impairment in memory was observed, and he was oriented in all 
spheres.  No delusional material was noted during the 
examination.  His insight was somewhat limited, and judgment 
was adequate.  He reported frequent suicidal ideation but 
denied any intent.  He denied homicidal intent, although, he 
did report some homicidal ideation.  He said he was afraid of 
what he would do if he would get angry, and that is partly 
why he stayed away from people.  The diagnosis was chronic 
PTSD, and the GAF score was 44.  The VA examiner commented 
that the veteran seemed to prefer being away from people and 
so social relationships were markedly affected.  It is 
difficult to know exactly how he would perform in a workplace 
setting since he has not worked for such an extended period 
of time; however, his fear of hurting others if he were to 
get in a confrontation would seem to argue against 
employability.

Analysis

The veteran's GAF scores have ranged from 35 to 55 on his 
several VA psychiatric examinations and the private 
evaluation.  Such scores represent major impairment to 
moderate symptoms.  The most recent VA examination showed 
that the veteran was experiencing intrusive thoughts, startle 
reaction, depression and suicidal ideation.  Also his insight 
was limited.  Furthermore the veteran's social relationships 
appeared to be markedly impaired and he feared loosing 
control which affected employability.  His GAF at that time 
was 44.  After reviewing the record the Board finds that the 
PTSD satisfies the criteria for a 70 percent rating. 

However, this same evidence does not show that a rating in 
excess of 70 percent is warranted.  The recent VA 
examinations show none of the specific findings that would 
indicate total occupational and social impairment.  The Board 
has noted the isolated assessment of a score of 35 by the 
veteran's LPC.  This is in contrast to the other GAF scores 
given by VA examiners and the LPC did not describe 
psychiatric findings that would indicate total occupational 
and social impairment.  Accordingly, a rating in excess of 70 
percent is not warranted.  

The Board also finds that the 70 percent rating is warranted 
throughout the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, is warranted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

